      Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 1 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           9/30/20
------------------------------------------------------------x
   KEYSTONE FOOD HOLDINGS LIMITED                                 :
   (n/k/a BEEF HOLDINGS LIMITED),                                 :
                                                                  :
                                                      Plaintiffs, :  1:19-cv-3888 (ALC)
                     -against-                                    :
                                                                  : OPINION AND ORDER
   TYSON FOODS, INC.,                                             :
                                                   Defendants. :
                                                                  :
                                                                  :
                                                                  :
------------------------------------------------------------x
                                                                  :
ANDREW L. CARTER, JR., United States District Judge:
                                                                  :
                                                                  :
         This is a multi-billion-dollar dispute between two highly sophisticated parties.
                                                                  :
The conflict arises from the negotiated sale of Plaintiff Keystone Foods Holdings Limited

(n/k/a Beef Holdings Limited) to Defendant Tyson Foods, Inc.

        The instant motion is Tyson’s motion to compel arbitration and stay proceedings

with respect to Counts I–IV and VI of the Complaint and to dismiss Counts V and Counts

VII–X. For the reasons that follow, that motion is GRANTED.

                                           BACKGROUND

        Prior to the sale at issue in this matter, Marfrig Global Foods S.A. (“Marfrig”)

owned and operated Keystone Food Holdings Limited through its wholly owned

subsidiary, Beef Holdings. (Compl. at ¶ 18). Keystone is a leading supplier of poultry in

the United States and the Asia-Pacific region. (Id.) In 2013, Marfrig decided to sell

Keystone through a two-phase auction. (Id. at ¶ 24). Approximately thirty potential

bidders participated in the first phase of the auction, nine submitted bids, and five

advanced to phase two. (Id.) Tyson was one of the advancing five.




                                                    1
       Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 2 of 35




        On June 29, 2018, the closing date of phase two, Tyson submitted a bid to Marfrig

setting the Purchase Price of Keystone at $2.32 billion. (Id. at ¶ 26). On July 10, 2018,

Tyson improved its bid to $2.4 billion based on an earnings before income, tax,

depreciation, and amortization “multiple of 10.3, less $175 million in anticipated pricing

adjustments, for a net price of $2.25 billion.” (Id.) Tyson’s offer valued Keystone’s U.S.

operation at $1.6 billion, whereas a competing bidder interested only in purchasing

Keystone’s U.S. operation, allegedly had “expressed a desire to buy Keystone’s U.S. (but

not tis Asia Pacific operations) at a price between $1.6 billion and $1.75 billion.” (Id. at ¶

27).

        The parties engaged in subsequent in-person negotiations, in which Tyson’s CEO

offered to buy all of Keystone, valuing its U.S. operation at $1.8 billion in exchange for

Marfrig’s agreement to stop negotiating with the competing bidder. (Id. at ¶ 28). The

parties orally agreed to these terms. (Id.) Four days later, on July 20, 2018, Tyson sent

Marfrig a “Revised Proposal to purchase Keystone’s global operations for “$2.7 billion,

less $200 million in pricing adjustments for ‘certain agreed allowances,’ for a net price of

$2.5 billion.” (Id. at ¶ 29). In this letter, Tyson stated it was “prepared to acquire”

Keystone for that price “with no further deductions.” (Id.; ECF No. 38-2 at 2–3). The

letter does not commit the parties to enter into the transaction but reflects their agreement

“to negotiate in good faith.” (ECF No. 38-2 at 2–3). The letter also grants Tyson an

exclusive 15-day period, until August 4, 2018, to complete the transaction.” (Id.; Compl.

at ¶ 29). “[T]he parties agreed to a target signing date on or before August 6, 2018.”

(Compl. at ¶ 30).




                                               2
     Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 3 of 35




        According to Plaintiff, Tyson stalled the signing date. (Id. at ¶ 32). The parties

reconvened on August 13, 2018 “to hammer out the final details of the transaction,” but

allegedly, “price was not on the list of issues for discussion, nor was it ever mentioned

during the meeting.” (Id.)

        On August 15, 2018, the parties met again at Tyson’s request. (Id. at ¶¶ 34–35). In

that meeting, Tyson ultimately demanded a $330 million discount on the previously set

Purchase Price. (Id. at ¶ 37). Having committed to shareholders that it would deleverage

its balance sheet through the sale of Keystone by the end of the year,” and having backed

out of negotiations with other interested parties, Marfrig felt it had limited options and

decided to move forward with the sale. (Id. at ¶ 38). The parties signed a Stock Purchase

Agreement (“SPA”) at the revised $2.37 billion Purchase Price on August 17, 2018. (Id.

at ¶ 39).

        Under the SPA, Beef Holdings and Tyson made several representations and

warranties to one another. (SPA § 3). The SPA provides that “[e]xcept for fraud…the

sole and exclusive remedy of Buyer or Seller…after Closing for any breaches of or

inaccuracy of any representation, warranty, covenant or agreement of Seller of Buyer,

respectively, [t]herein or any other breach of or claim under this Agreement” shall be

“the rights to indemnification provided for in…Article 9.” (SPA § 9.3.6). The SPA

provides that the parties are not liable to one another for losses under $16.2 million and

caps liability at $215.6 million. (Id. at §§ 9.3.1, 1.1 at 2, 5). The parties should “proceed

in good faith” to resolve an indemnity dispute, but where resolution through negotiation

is not possible, “such dispute shall be resolved by litigation in an appropriate court of

competent jurisdiction in accordance with Section 11.13.” (SPA § 9.5.4). In § 11.13, the




                                              3
     Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 4 of 35




parties “submit to the exclusive jurisdiction of the courts of the State of New York and

the Federal courts of the United States of America located in the State, City and County

of New York…” (SPA § 11.13).

          Section 11.13 additionally dictates that “[n]otwithstanding anything to the

contrary contained in [the] Agreement…any and all matters or disputes under this

Agreement with respect to IFRS compliance shall be finally determined by the members

of the national office of Grant Thornton LLP that have not previously worked for Seller,

Buyer or any of their respective Affiliates.” (SPA § 11.13).

          The SPA bars double recovery, stating that: “For the avoidance of doubt, no

Indemnified Party shall be compensated more than once for the same Loss.” (SPA §

9.3.3).

          The SPA provides a four-step process through which to calculate the Purchase

Price. First, Beef Holdings submits an Estimated Statement at least two days before

Closing, calculating five categories of Purchase-Price Adjustments and the resulting

Estimated Purchase Price. (Id. § 2.3.3). The five adjustment categories and resulting

Estimated Purchase Price are to be determined in accordance with “Accounting

Principles” as defined in the SPA. (Id. § 2.3.3). Under the SPA:

          “Accounting Principles” means: (i) IFRS [International Financial Reporting
          Standards] in effect as of the date hereof; and (ii) to the extent not inconsistent
          with (i), [IFRS] the accounting methods, practices, procedures and policies used
          in preparation of the Financial Statements, including the reporting period closing
          dates, consistently applied.

          (Id. § 1.1 at 1). “‘Financial Statements’ has the meaning given in Section 3.7 of

the SPA,” (Id. § 1.1 at 6). Section 3 of the SPA is the Representations and Warranties

section of the agreement. Section 3.7 provides that Seller will be required to provide




                                               4
     Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 5 of 35




Buyer with “financial statements…for the periods ended December 30, 2017…(the

‘Financial Statements’) and December 31, 2016, and the unaudited master book financial

statements…used to prepare the consolidated financial statement…for the periods ended

March 31, 2018 and June 30, 2018 (the ‘Master Book Statements’).” (Id. § 3.7). Section

3.7 warrants that the Financial Statements were prepared “in accordance with IFRS and

on the basis of the accounting principles, consistently applied, throughout the periods

indicated.” (Id.). In other words, the Estimated Purchase Price and the underlying

adjustment categories must comply with IFRS and also, to the extent not inconsistent

with the IFRS, with the same accounting procedures and policies Beef Holdings used to

prepare the Financial Statements it represented and warranted to Tyson were accurate and

IFRS-compliant.

       The SPA further provides that specific adjustment categories should be calculated

according to specific calculations provided in a Disclosure Schedule. Relevant here, the

SPA states that “Indebtedness…shall be calculated pursuant to, and on the same basis of,

Section 1.1(A) of the Disclosure Schedule, which contains a sample calculation of the

Indebtedness of [Beef Holdings] as of June 30, 2018.” (SPA § 1.1 at 7–8). Similarly,

“Quasi-Indebtedness” shall be calculated pursuant to “Section 1.1(D) of the Disclosure

Schedule, which contains a sample calculation of the Quasi-Indebtedness of [Beef

Holdings] as of June 30, 2018.

       “Working Capital” is “the consolidated balance of the asset accounts…listed on

Section 1.1(F) of the Disclosure Schedule minus the consolidated balance of the

liabilities accounts…listed on Section 1.1(F) of the Disclosure Schedule…which contains

a sample calculation of Working Capital…as of June 30, 2018.” (Id. § 1.1 at 15).




                                             5
     Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 6 of 35




          Tyson had two days to submit written objections to the Estimated Purchase Price

and its underlying calculations.

          Second, within 60 days of Closing, Tyson delivers a Closing Statement containing

its Purchase Price Adjustment calculations and its resulting Purchase Price. (Id. at §

2.4.1). Third, Beef Holdings delivers an Objection Notice, responding to the Closing

Statement and identifying “those items or amounts as to which [Beef Holdings]

disagrees.” (Id. at § 2.4.2). “[D]uring the 15 days following delivery of the Objection

Notice,” the parties must “use their reasonable best efforts to reach agreement on the

disputed items or amounts.” (Id. at § 2.4.3). Fourth, if the parties are unable to resolve the

disputed items or amounts, they must “cause the members of the national office of

KPMG…(the ‘Accounting Firm’), promptly to review [the SPA] and the disputed items

or amounts for the purpose of calculating the Purchase Price.” (Id. at § 2.4.3). Within 30

days of the referral, KPMG is to deliver “a report setting forth such calculations and

reasonably detailed explanations of each required adjustment, including the basis

thereof.” (Id.) “The Accounting Firm’s determination shall be final and binding upon

Seller and Buyer, and absent manifest error, shall be deemed a final arbitration award that

is binding on Buyer and Seller.” (Id. at § 2.4.4). The Final Purchase Price is defined by

the SPA to be either the price mutually agreed to by Buyer and Seller or “in the absence

of such agreement, the Purchase Price determined by the Accounting firm.” (Id. at §

2.4.5).

          On November 27, 2018, Beef Holdings submitted its Estimated Statement,

calculating the Estimated Purchase Price to be $1,382,323,205. (Compl. at ¶ 67). Tyson

submitted no objections, and the transaction closed on November 30, 2018. (Id. at ¶¶ 67,




                                              6
     Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 7 of 35




72). On January 29, 2019, Tyson submitted its Closing Statement. (Id. at ¶ 68). Tyson

made adjustments to Working Capital, Indebtedness, and Quasi-Indebtedness, all of

which resulted in a $232 million reduction to the Estimated Purchase Price. (Id.) Beef

Holdings objected to nine adjustments made by Tyson and eight of these disputes remain.

(Id. at ¶ 68; Pl. Br. at 9). The disputed adjustments (“Challenged Adjustments”) are listed

in the table below.


Table 1 – Challenged Adjustments
    Name                                    Adjustment Category Impacted         Amount
 1 US Customer Accounts Receivable          Working Capital                      $13.4mm
 2 Non-Qualified Deferred                   Working Capital                      $6.0mm
    Compensation
 3 Target Working Capital Increase          Working Capital                      $15.0mm
 4 Treatment of Leased Equipment            Indebtedness                         $116.6mm
 5 China JV                                 Indebtedness                         $13.6mm
 6 Asset Retirement Obligations             Quasi-Indebtedness                   $4.9mm
 7 Georgia Debt Service                     Quasi-Indebtedness                   $1.6mm
 8 Change-of-Control Payments               Transaction Expenses                 $2.5mm
    Total                                                                        $173.7 mm


       The parties were unable to resolve their disputes regarding the Challenged

Adjustments. Tyson insisted that all disputes belonged in front of KPMG for arbitration.

Beef Holdings refused to arbitrate and commenced this action on April 15, 2018 in the

Supreme Court of New York. (ECF No. 1). On April 29, 2019, Tyson submitted the

Purchase Price Adjustment disputes to KPMG for resolution. (ECF No. 49-8). Tyson

removed Beef Holdings’ action to federal court. (ECF No. 1-1).

       In Counts I through IV of its complaint, Beef Holdings alleges claims for breach

of contract, challenging the merits by which Tyson reached its calculations with respect

to Challenged Adjustments One, Two, and Four through Eight. In Count V, Beef

Holdings alleges that Tyson breached the parties’ contract by adjusting the Target


                                             7
     Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 8 of 35




Working Capital calculation (Challenged Adjustment Three), as the SPA prevented

Tyson from making such an alteration in its Closing Statement. (Compl. at ¶¶ 161–68).

       In Count VI, Beef Holdings alleges that Tyson breached the SPA by failing to

provide with its Closing Statement “supporting documentation and papers reasonably

necessary for [Beef Holdings] to understand and evaluate the Closing Statement” as

required by SPA § 2.4.1. (Id. at ¶¶ 169–75) (quoting SPA § 2.4.1).

       Beef Holdings concedes that the Court does not have jurisdiction over Challenged

Adjustments Seven and Eight (Count III), which must be resolved in arbitration by

KPMG pursuant to SPA § 2.4.3.

       Counts VII through IX allege, respectively, breach of the implied covenant of

good faith and fair dealing (Count VII), promissory fraud (Count VIII), and fraudulent

inducement (Count IX). (Id. at ¶¶ 176–203). Count X seeks a declaratory judgment that

Challenged Adjustments One through Six are not Purchase Price Adjustments within the

jurisdiction of KPMG, Challenged Adjustments Two, Four, Five, and Six are IFRS-

compliance disputes that must be resolved by Grant-Thornton under Section 11.13 of the

SPA; [t]here can only be one KPMG proceeding pursuant to Section 2.4.3 of the SPA,

which cannot commence until resolution of which disputed issues are within KPMG’s

jurisdiction;” After the court resolves the scope of KPMG’s jurisdiction, “Tyson is

prohibited from submitting any disputes to KPMG until it has satisfied its obligations to

deliver the supporting documentation for its Closing Statement;” and “Beef Holdings is

excused from further performance under the SPA.” (Id. at ¶ 219).




                                            8
     Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 9 of 35




       Tyson now moves to compel arbitration and stay the proceedings with respect to

Counts I–IV and VI of Beef Holdings’ Complaint, and to dismiss Counts V, VII–X

pursuant to Fed. R. Civ. P. 12(b)(6). (Defs. Br.).

                                      DISCUSSION

I. Arbitration

       The crux of the arbitration dispute concerns Challenged Adjustments One, Two,

Four, Five, and Six. Beef Holdings concedes that Challenged Adjustments Seven and

Eight (Count III) should be before KPMG and Tyson concedes that Adjustment Three

(Count V), does not belong in Purchase Price Adjustment arbitration. (Def. Br. at 9 n. 4).

I lay out only the disputed Challenged Adjustments in more detail here.

       Challenged Adjustment One (US Customer Accounts Receivable). Tyson

reduced Working Capital by $13.4 million, citing an outstanding customer balance that

Beef Holdings accounted for as a receivable. Tyson asserted the reduction was warranted

as Beef Holdings had agreed to waive the amount it was owed by this customer. (Compl.

at ¶ 107).

       Challenged Adjustment Two (Non-Qualified Deferred Compensation). Tyson

also decreased working capital by $6 million for “Exposure associated with 409A non-

compliance.” (ECF No. 49-3 at 4). Beef Holdings understands this adjustment to be based

on Tyson’s belief that Beef Holdings owes employees non-qualified deferred

compensation payments as it has failed to comply with Section 409A of the Internal

Revenue Code. (Compl. at ¶ 108).

       Challenged Adjustment Four (Treatment of Leased Equipment). Tyson

increased Indebtedness by $116.6 million on the basis that Beef Holdings had classified




                                              9
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 10 of 35




improperly several equipment financing leases as operating leases on its financial

statements. Under applicable accounting principles, financing leases affect Indebtedness

and operating leases do not. (Compl. at ¶ 109; Def. Br. at 8).

       Challenged Adjustment Four (China JV). Tyson also increased Indebtedness by

$13.6 million to include a portion of a shareholder loan to a Chinese joint venture in

which Keystone is a 60% owner. (Compl. at ¶ 91).

       Challenged Adjustment Six (Asset Retirement Obligations). Finally, Tyson

increased Quasi-Indebtedness by $4.9 million, citing “long-term asset-retirement

obligations for which Beef Holdings had failed to reserve in contravention of applicable

accounting principles.” (Def. Br. at 8–9).

       Beef Holdings believes that all five of these purported adjustments “are

predicated entirely on an alleged breach of one or more of Beef Holdings’ pre-Closing

representations and warranties, set forth in § 3 of the SPA.” (Compl. at ¶ 106). Because

§ 9 of the SPA provides that the sole remedy for representation-and-warranty violations

is indemnification, and that breaches of representations and warranties must be decided

by a court of competent jurisdiction, Beef Holdings insists that these disputed Challenged

Adjustments fall within this court’s jurisdiction.

       With respect to the U.S. Customer Accounts Receivable Adjustment, Beef

Holdings points to its representation and warranty that “[e]ach Contract set forth or

required to be set forth in…the Disclosure Schedule (each, a “Material Contract”) is a

valid and binding agreement…and in full force and effect” and none of the parties to the

Contract “has provided any written notice of any intention to terminate or modify, any

such Material Contract.” (SPA § 3.10.2). Beef Holdings argues that Tyson’s first




                                             10
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 11 of 35




adjustment is predicated on the claim that Keystone waived its contractual right to this

$13.4 million payment, which effectively is a claim that Beef Holdings breached its

§ 3.10.2 warranty by modifying a Material Contract. (Pl. Br. at 21).

       Beef Holdings’ position is that all remaining adjustments (Challenged

Adjustments Two, Four, Five, and Six) are predicated on claims that Keystone’s

historical accounting practices, those used to calculate its Financial Statements and

Master Book Statements, violated IFRS. These claims, Beef Holdings argues, effectively

are allegations that Beef Holdings breached its representation and warranty that its

Financial Statements and Master Book Statements comply with IFRS. (SPA § 3.7). The

full text of this representation and warranty is provided below:

       Seller has provided to Buyer in the Data Room the audited consolidated financial
       statements of the Group Companies as at and for the periods ended December 30,
       2017 (the “Balance Sheet Date”) (the “Financial Statements”) and December 31,
       2016, and the unaudited master book financial statements of the Group
       Companies used to prepare the consolidated financial statements of Marfrig as at
       and for the periods ended March 31, 2018 and June 30, 2018 (the “Master Book
       Statements”). Except as set forth in Section 3.7 of the Disclosure Schedule, the
       Financial Statements have been prepared in accordance with IFRS on the basis of
       the same accounting principles, consistently applied, throughout the periods
       indicated, except as otherwise noted therein. The Financial Statements present
       fairly in all material respects in accordance with IFRS on the basis of the
       accounting principles, consistently applied, throughout the periods indicated, the
       consolidated financial position, results of operations, cash flows and changes in
       equity of the Group Companies as at their respective dates. Except as set forth in
       Section 3.7 of the Disclosure Schedule, the Master Book Statements have been
       prepared in accordance with IFRS for the inclusion in the consolidated financial
       statements of Marfrig. The Master Book Statements present fairly in all material
       respects, for the basis on which they were prepared and subject to the absence of
       notes thereon, the financial position, results of operations and cash flows of the
       Group Companies as at their respective dates.


       Although Beef Holdings believes all five disputed Challenged Adjustments are

subject to this Court’s jurisdiction and cannot be arbitrated by KPMG, Beef Holdings




                                            11
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 12 of 35




also contends that Four through Six concern IFRS compliance and accordingly, should be

resolved by Grant Thornton if Tyson moved to compel arbitration to that accounting firm.

In Beef Holdings’ view, § 11.13 dictates that where contractual disputes—like alleged

breaches of representations and warranties—concern IFRS compliance, those disputes,

which would otherwise fall under this court’s jurisdiction, should be resolved by Grant

Thornton, and the sole remedy available should be indemnification.

       Tyson argues that all Challenged Adjustments were correctly characterized as

purchase price adjustment disputes, falling squarely within SPA § 2.4. Tyson’s position is

that none of these Challenged Adjustments are also claims of breach of representations

and warranties. However, even if they could be characterized as both purchase price

adjustment and representation and warranty breach claims, Tyson argues that § 2.4.3

controls and KPMG should arbitrate.

       If Tyson is correct, Counts I-IV of the Complaint (Challenged Adjustments One,

Two, Four, Five, and Six) are Purchase Price Adjustment disputes and must be submitted

to KPMG for resolution. If Beef Holdings is right, Counts I through IV (concerning

Challenging Adjustments Two, Four, Five, and Six) are alleged breaches of

representations and warranties subject to this Court’s jurisdiction. With respect to

Challenged Adjustments Two and Four through Six, if I determine that Beef Holdings is

right and these disputes are alleged breaches of representations and warranties, I must

then perform a subsequent analysis to determine whether these disputes, properly before

me currently, concern IFRS compliance and thus, should be referred to Grant Thornton.

       For the reasons that follow, at the first step of my analysis I conclude that all

disputed Challenged Adjustments should be in arbitration as opposed to under the




                                             12
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 13 of 35




jurisdiction of this Court. Accordingly, I need not answer the secondary question of

whether Challenged Adjustments Two, and Four through Six implicate IFRS compliance

and demand referral to Grant Thornton.

A. Legal Standards

       “Where…a party unambiguously refuses to arbitrate, a court’s role is limited to

determining ‘(1) whether there exists a valid agreement to arbitrate at all under the

contract in question…and if so, (2) whether the particular dispute sought to be arbitrated

falls within the scope of the arbitration agreement.’” HBC Solutions, Inc. v. Harris Corp.,

No. 13-cv-6327, 2014 WL 6982921, at *4 (S.D.N.Y. Dec. 10, 2014) (quoting Nat’l

Union Fire Ins. Co. of Pittsburgh, Pa. v. Belco Petroleum Corp., 88 F.3d 129, 135 (2d

Cir. 1996). The parties do not dispute that they agreed to arbitrate certain matters

pursuant to the SPA—relevant here—Purchase Price Adjustment disputes. The point of

contention is whether the disputed Challenged Adjustments are Purchase Price

Adjustments, falling within the scope of SPA § 2.4.3. In other words, whether the parties

agreed to have KPMG arbitrate the disputed Challenged Adjustments.

       “[T]he issue of an arbitration agreement’s scope is governed by federal law,” Seed

Holdings, Inc. v. Jiffy Intern AS, 5 F.Supp.3d 565, 565 n.10 (S.D.N.Y. 2014) (citing

Progressive Cas. Ins. Co. v. C.A. Reaseguradora Nacional De Venezuela, 991 F.2d 42,

48 (2d Cir. 1993), and the Federal Arbitration Act (“FAA”) reflects a liberal federal

policy favoring arbitration agreements.” Moses H. Cone Mem'l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24 (1983). However, “the presumption of arbitrability” applies “only

where a validly formed and enforceable arbitration agreement is ambiguous about

whether it covers the dispute at hand.” Granite Rock Co. v. Int’l Brotherhood of




                                             13
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 14 of 35




Teamsters, 561 U.S. 287, 302 (2010). Courts must apply “standard principles of contract

interpretation to determine whether the arbitration agreement unambiguously ‘cover[s]

the dispute in question.’” University Consultation and Treatment v. Local 1199 United

Healthcare, 2015 WL 9077249, at *2 (S.D.N.Y. Dec. 16, 2015).

       For reasons explained below, I find that the parties’ disputes can be characterized

as Purchase Price Adjustments encompassed by § 2.4.3. However, because these disputes

could also be classified as breaches of representations and warranties, as covered by Beef

Holdings in briefing, ambiguity in the agreement exists.

       Even when faced with such ambiguity, “[i]n determin[ing] whether a particular

dispute falls within the scope of an agreement’s arbitration clause…a court should

classify the particular clause as either broad or narrow.” Louis Dreyfus Negoce S.A. v.

Blystad Shipping & Trading Inc., 252 F.3d 218 (2d Cir. 2001). Narrow clauses “are

limited ‘to specific types of disputes’” and must be construed differently than broad

arbitration clauses.” Cytec Industries, Inc. v. Allnex (Luxembourg) & S.C.A., No. 14-cv-

1561, 2015 WL 3762592, at *7 (S.D.N.Y. May 15, 2015) (quoting McDonnell Douglas

Finance Corp. v. Pennsylvania Power & Light Co., 858 F.2d 825, 831 (2d Cir.1988)).

“Next, if reviewing a narrow clause, the court must determine whether the dispute is over

an issue that is on its face within the purview of the clause, or over a collateral issue that

is somehow connected to the main agreement that contains the arbitration clause.” Louis

Dreyfus Negoce S.A., 252 F.3d at 224 (internal quotations omitted).

       Section 2.4.3 is a narrow arbitration clause. There is no indication that the parties

intended “to submit to arbitration disputes of any nature or character.” Seed Holdings,

Inc., 5 F. Supp.3d at 583 (emphasis in original) (quoting McDonnell Douglas, 858 F.2d at




                                              14
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 15 of 35




832) (internal citation and quotation marks omitted). Rather, the parties intended KPMG

to review and resolve only “disputed items or amounts for the purpose of calculating the

Purchase Price.” (SPA § 2.4.3).

       Where the arbitration is narrow, as here, the question for the court is whether the

parties’ disputes are “‘collateral issue[s],’ or fall reasonably within the scope of the

clause. In light of the FAA’s strong policy favoring arbitration, “any doubts concerning

the scope of the arbitrable issue should be resolved in favor of arbitration.” Moses H.

Cone Mem’l Hosp., 460 U.S. at 24–25. “Thus arbitration should be compelled unless it

may be said with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute…[a]ccordingly, a court can compel

arbitration where…[the] arbitration provision can be interpreted to encompass the parties’

disputes.” Severstal U.S. Holdings, LLC, 865 F.Supp. 430, 438–39 (S.D.N.Y. 2012)

(internal quotation marks and citations omitted).

B. Disputed Challenged Adjustments

       In its Closing Statement, Tyson adjusted Beef Holdings’ Estimated Purchase

Price because it felt Beef Holdings had incorrectly calculated Working Capital,

Indebtedness, and Quasi-Indebtedness, metrics for which the SPA provides the parties

calculation formulas. Beef Holdings objected to these adjustments through the

submission of an Objection Notice pursuant to § 2.4.2. As § 2.4.3 provides, “disputed

items or amounts” raised by the Objection Notice should be sent to KPMG for resolution

if the parties cannot resolve them on their own. (Id. § 2.4.3). The only limitation the SPA

places on the types of disputes referred is that KPMG “shall consider only those items or

amounts in the Closing Statement or Buyer’s calculation of the Purchase Price as to




                                              15
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 16 of 35




which the Seller has disagreed.” (Id.) The Section imposes no other “explicit limits on the

type of objection to the calculation of” these adjustment categories that are reviewable by

KPMG. (Id.); see Seed Holdings, Inc., 5 F. Supp.3d at 583–84; Alstom General Electric

Company, 228 F.Supp.3d 244, 250 (S.D.N.Y. 2017). Thus, the disputed Challenged

Adjustments were made pursuant to the SPA’s Purchase Price Adjustment provisions and

appear to fall squarely with the agreement’s arbitration clause.

       Beef Holdings does not argue explicitly that the disputed Challenged Adjustments

do not implicate the calculations of these categories, the ultimate Purchase Price, or the

purchase-price-adjustment process. Rather, Beef Holdings’ position is that the SPA

excludes from arbitration all adjustments predicated on alleged representation and

warranty breaches. In support of this position, Beef Holdings primarily relies on the New

York Court of Appeal’s decision in the Matter of Westmoreland Coal Co. v. Entech, Inc.

100 N.Y.2d 352 (2003). Westmoreland involved a dispute arising “under a stock

purchase agreement whereby Westmoreland Coal Company acquired all of the

outstanding capital stock of several of Entech, Inc.’s coal mining subsidiaries (the

Companies).” Id. at 354. The agreement included interim financial statements from

Entech, which represented and warranted that they were prepared in accordance with

Generally Accepted Accounting Principles (“GAAP”). Id. The parties calculated the

Companies’ net asset value based on these financial statements. Id. at 355. After the

transaction closed, Entech provided Westmoreland with a closing certificate, which,

pursuant to the agreement was “prepared on an accounting basis ‘consistent with’ the

interim financial statements” and set forth Entech’s calculation of the Companies’

purchase price. Id. Westmoreland objected in accordance with the agreement’s purchase




                                             16
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 17 of 35




price adjustment provisions, claiming an adjustment in its favor because it asserted

“many of the asset values in the closing date certificate allegedly did not comply with

GAAP.” Id.

       The Agreement provided that if the parties were unable to resolve such objections

regarding purchase price adjustments, their disputes would be submitted to an accounting

firm for resolution. Id. at 356. Entech refused to submit to alternative dispute resolution.

Entech’s position was that “insofar as Westmoreland objected to asset values carried over

from the interim financial statements to the closing date certificate for failure to comply

with GAAP, consistently applied, its exclusive remedy was a lawsuit for breach of

representation or warranty in a court of competent jurisdiction, as provided for by the

Agreement’s indemnification provision.” Id. As here, the agreement provided that Entech

was required to indemnify Westmoreland for all adverse consequences relating to any

breach of representation or warranty, and that indemnification was the exclusive remedy

for these types of breaches. Indemnification disputes were to be resolved in a court of

competent jurisdiction. Id.

       The court agreed with Entech, reversing the New York Supreme Court’s decision

to refer the disputes to ADR. The court acknowledged that “Westmoreland’s objections

related to accounting conventions, estimates, assumptions or asset values common to

both the interim financial statements and the closing date certificate,” but determined that

reading the agreement “as a harmonious and integrated whole” compelled the conclusion

that Westmoreland’s objections “unambiguously fall within the Agreement’s

indemnification provisions, not its purchase price adjustment provisions.” Id. at 358.




                                             17
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 18 of 35




         The court explained that the purchase price adjustments provisions did not

independently call for GAAP compliance, the basis on which Westmoreland made its

adjustments. Instead, the purchase price adjustment provisions required the closing

certificate and inclusively, the asset values, to be prepared “‘on a basis consistent with the

preparation of the Interim Financial Statements.’” Id. (quoting the Agreement). The

Agreement’s representations and warranties required that the same Interim Financial

Statements comply with GAAP. Id. 358–59. Any claim regarding GAAP compliance, the

court reasoned, effectively challenged Entech’s representations and warranties that its

interim financial statements complied with GAAP. There was no independent basis in the

purchase price adjustment provisions upon which to challenge the closing certificate’s

GAAP compliance.

         Beef Holdings argues that, under Westmoreland, the disputed Challenged

Adjustments are not arbitrable because they are tantamount to claims that Beef Holdings’

historical accounting practices violated IFRS and modified a Material Contract, both of

which would be breaches of representations and warranties Beef Holdings made to

Tyson.

         Although Westmoreland remains good law, as several judges in this District have

explained, its analysis is altered significantly where the FAA is in play. Where there is a

plausible interpretation of an arbitration clause encompassing the relevant dispute,

compelling arbitration is the appropriate outcome.

         For instance, in Severstal U.S. Holdings, Inc. v. R.G. Steel, LLC., Judge Sweet

considered a stock purchase agreement “provid[ing] for the purchase of three U.S.-based

steel companies from SUSH [Severstal U.S. Holdings, LLC] by RG Steel.” 865 F. Supp.




                                             18
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 19 of 35




2d 430, 432 (S.D.N.Y. 2012). Under the agreement, SUSH represented and warranted

that the “unaudited consolidated financial statements of the Company and its Subsidiaries

as of December 31, 2010…have been prepared in accordance with GAAP, consistently

applied throughout the periods indicated.” Id. at 434 (quoting the agreement). The

agreement provided that indemnification is the exclusive remedy for breaches of

representations and warranties. Id.

       Pursuant to the agreement, contested adjustments to the purchase price made by

R.G. Steel in its closing statements were to be resolved by an independent accounting

firm. The purchase price adjustment provisions defined “Net Working Capital” as

follows:

       The difference between the Company’s and the Subsidiaries’ consolidated (A)
       accounts receivable…and inventories and (B) accounts payable…determined in
       accordance with GAAP…consistently applied and following the policies,
       procedure, principles and methods employed in preparing the Company’s balance
       sheet as of December 31, 2010 included in the Financial Statements, and shall be
       calculated in the manner set forth on Schedule 1.04(b)(ii).

Id. at 433 (quoting agreement).

       As here, the parties disputed whether certain contested adjustments were properly

characterized as purchase price adjustments or claims of representation and warranty

breaches. R.G. Steel made the contested adjustment based on its assertion that Severstal

did not calculate Net Working Capital in the closing statements in accordance with

GAAP and following the principles and methods used in preparing the December 31,

2010 financial statements, as it was required to do by the contractually-specified

definition of Net Working Capital. Id. R.G. Steel argued that these adjustments were

arbitrable as challenges to the calculation of Net Working Capital in the closing

statement, i.e. purchase price adjustments. Id. Severstal argued that R.G. Steel’s so-called



                                            19
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 20 of 35




adjustments were alleged breaches of representations and warranties because they were

“grounded on the notion that GAAP promises were violated…” Id.

       Judge Sweet agreed with R.G. Steel’s reasoning that there was a reading of the

agreement permitting arbitration of the parties’ disputes, and thus, the contested

adjustments were arbitrable purchase price adjustments. Id. at 444. This interpretation of

the agreement was bolstered by the fact that the R.G. Steel-Severstal agreement

prohibited a party from recovering for the same “loss” via the indemnity remedy offered

by the representation and warranties provisions and a purchase price adjustment. Id. at

443. Judge Sweet understood this double-recovery bar to “contemplate[] that a claim

under the SPA can have a dual nature, such as those that are capable of being asserted as

proposed post-closing adjustments or a claim for indemnification.” Id. “[T]he parties

agreed to have more than one avenue of redress.” Id.

       The similar double-recovery provision in the SPA is persuasive. It indicates the

parties contemplated that certain losses could be pursued in different forums, pursuant to

distinct portions of the SPA and did not choose to require such dual-natured claims to be

framed in a particular way. The analysis in Severstal supports the conclusion that Tyson’s

contested adjustments are purchase price disputes that are arbitrable despite the

possibility that they may also be framed as claims for breach of representations and

warranties. See id.

       Severstal is the post-Westmoreland case with an agreement most similar to the

SPA. However, other post-Westmoreland federal cases addressing similar conflicts over

whether to classify contested adjustments as purchase price adjustments or breaches of

representations and warranties have emphasized similarly the significance of the FAA in




                                            20
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 21 of 35




undermining the persuasiveness of Westmoreland in favor of the latter reading. See HBC

Solutions, Inc. v. Harris Corp., No. 13-CV-6327, 2014 WL 6982921, at *1 (S.D.N.Y.

Dec. 10, 2014); Alstom v. General Electric Co., 228 F.Supp.3d 244 (S.D.N.Y. 2017)

(“there is plainly an interpretation…that covers the issues raised by Alstom in its Dispute

Notice.”); Seed Holdings, Inc., 5 F.Supp.3d at 583.

       Although very similar fact patterns, these cases have agreements that are

distinguishable more easily from the agreement in Westmoreland than is the agreement

here. For instance, the agreement in Alstom did “not make indemnification the exclusive

remedy for claims that might otherwise fall within the scope its representation and

warranties provisions…” 228 F.Supp.3d at 252. In fact, “the Agreement explicitly

state[d] that all remedies under this Agreement…will be deemed cumulative with an not

exclusive of any other remedy.” Id. at 253. The agreement in HBC did contain an

exclusive indemnification remedy provision; however, it also “explicitly carve[d]

out…any disputes that are resolved pursuant to the Purchase Price Adjustment

procedures…” 2014 WL 6982921 at *7.

       Although these distinctions certainly make these cases easier to distinguish from

Westmoreland, they do not undermine the significance and applicability of the decisions’

emphasis on the controlling influence of the FAA.

       Beef Holdings also contends that Severstal is distinguishable. In Severstal, Judge

Sweet distinguishes the agreement before him from the agreement in Westmoreland,

noting that the purchase price adjustments in his agreement, including the contested

adjustments, were calculated based on financial statements as to which no representations

were made. Id. at 440. “Thus, the purchase price is ultimately a function of the agreed-




                                            21
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 22 of 35




upon calculation methodology that neither begins from nor ends is based upon the

financial statements to which Severstal made representations.” Id.

        Beef Holdings argues that in the SPA, there is more overlap between the

Purchase Price Adjustment provisions and the Representations and Warranties Section. In

particular, Beef Holdings argues that in its definitions of the adjustment categories,

including Working Capital, Quasi-Indebtedness, and Indebtedness, the SPA requires that

these metrics be calculated pursuant to provisions in the Disclosure Schedule. The

Disclosure Schedule’s provisions, Beef Holdings argues, is crafted based on Master Book

Statements of Beef Holdings from June 30, 2018. (Pl. Br. at 19). In the SPA, Beef

Holdings made representations that these Master Book Statements, as well as Financial

Statements of Beef Holdings for the periods ended December 30, 2017 and December 31,

2016, were prepared in accordance with IFRS on the basis of the same accounting

principles, consistently applied, throughout the periods indicated.” (SPA § 3.7).

Accordingly, Beef Holdings stresses that the need for consistency prioritized in

Westmoreland exists here as it did not in Severstal. (Pl. Br. at 19–20).

       I do not see any basis for concluding that the definitions of or calculations for the

Adjustment Categories is premised upon the Master Book Statements, however, I do

think that there is more overlap between the Representation and Warranties Section and

Purchase Price Adjustment provisions in the SPA than there were in the agreement in

dispute in Severstal.

       Under the Tyson-Beef Holdings SPA, the Estimated Purchase Price and all

Estimated Purchase Price Adjustment categories are to be calculated pursuant to

Accounting Principles. (SPA §§ 2.3.1, 2.3.3). As stated above, Accounting Principles are




                                             22
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 23 of 35




defined, in part, in reference to “the accounting methods, practices, procedures and

policies used in preparation of the Financial Statements…” (Id. § 1.1 at 1). “Financial

Statements has the meaning given in Section 3.7.” (Id. § 1.1 at 6). Section 3 is the

Representations and Warranties Section of the SPA. (Id. § 3). Thus, it cannot be said that

the Challenged Adjustments did not implicate documents about which representations or

warranties were made. Here, there is a colorable argument that the disputed adjustments

could be classified as both alleged representation and warranties breaches and purchase

price adjustments.

        A similar overlap existed in the contested agreement in HBC Solutions, Inc. In

HBC Solutions, Inc., Judge Furman considered an Asset Sales Agreement (“ASA”) made

between HBC Solutions, Inc. (“HBC”) and the Harris Corporation (“Harris”) through

which Harris agreed to sell a portion of its business to HBC. 2014 WL 6982921, at *1.

        In Section 4.9 of the ASA, “Harris represented and warranted that…its financial

statements were ‘prepared in accordance with the accounting records and policies of

[Harris]’ and with the…‘U.S. GAAP’…and ‘presented fairly in all material respects the

assets and liabilities of the Business as of the dates thereof and the results of its

operations for the periods then ended.’” Id. at *2 (quoting ASA § 4.9). The ASA

“require[ed] Harris to indemnify and hold HBC harmless ‘from and against…any

misrepresentation, breach, or inaccuracy of any representation or warranty…’” Id. at *3

(quoting ASA § 11.1).

        The ASA’s purchase price adjustment provisions “included a multi-step process

to adjust the purchase price based on the value of the Business’s cash, indebtedness, and

working capital as of the closing date.” Id. at *2 (citing ASA §§ 3.1, 3.3). The provisions




                                              23
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 24 of 35




required Harris first to draft a pre-closing certificate to HBC calculating these “amounts

‘in accordance with U.S. GAAP and, to the extent consistent with U.S. GAAP, the

accounting principles and methodologies followed by [Harris] in its preparation of its

financial statements—defined in the Agreement as ‘the Accounting Principles.’” Id.

(quoting ASA § 3.1(b)).

       Harris delivered the pre-closing certification. Id. at *3. HBC sent a Dispute Notice

asserting that Harris misapplied U.S. GAAP and/or Harris accounting policies in conflict

with the requirements of the ASA and the Accounting Principles. Id. HBC calculated

Closing Working Capital to be more than $70 million less than what Harris had

calculated the same figure to be. Id.

       HBC argued the disputed adjustments were “purchase price adjustment disputes

subject to resolution pursuant to Section 3.3 of the Agreement, including arbitration

before the Accountant.” Id. at *4. Harris maintained “that HBC’s objections constitute

claims for breach of representations and warranties…subject to the Agreement’s

indemnification provisions…” Id.

       Concluding that HBC’s reading of the ASA compelling arbitration was

“plausible,” Judge Furman reasoned that the FAA required adopting HBC’s interpretation

of the objections as purchase price adjustment disputes. Id. at *5. In reaching this

conclusion, Judge Furman emphasized that the ASA does not limit the types of disputes

raised in the Dispute Notice that should be referred to arbitration, indicating that any

conflicts raised properly pursuant to the purchase price adjustment process fall within the

scope of the arbitration clause. Id.




                                             24
     Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 25 of 35




        The purchase price adjustments in the ASA in Judge Furman’s case required that

adjustment categories be “prepared in accordance with the Accounting Principles,”

defined by the ASA to mean “in accordance with U.S. GAAP and, to the extent

consistent with U.S. GAAP, the accounting principles and methodologies followed by

[Harris] in its preparation of its financial statements.” Id. at *2 (internal citation omitted).

Harris made representations and warranties that those financial statements complied with

GAAP. Id. As discussed above, the SPA is set up similarly. The purchase price

provisions demand compliance with Accounting Principles, meaning IFRS compliance,

and to the extent not inconsistent with IFRS, consistent with the methods and practices

used in preparation of the Financial Statements to which Beef Holdings made

representations and warranties. (SPA at § 1.1 at 1).

        From this contractual structure, Judge Furman reasoned that the Accounting

Principles and the Financial Statements are distinct metrics, and that this distinction is

critical. Although the Accounting Principles may subsume the Financial Statements, they

are not derived from these Statements, as they independently require GAAP compliance

and only consistency with the Financial Statements’ methodology as is not inconsistent

with GAAP. Thus, where in Westmoreland, it was impossible to understand the seller’s

objections outside of the representations and warranties provisions of the agreement,

here, the purchase price adjustment provisions provide an independent basis—the

Accounting Principles—for challenging compliance with GAAP. The same analysis

applies here, lending even more support to the interpretation of the SPA as allowing for

certain dual action claims that can be framed as either purchase price adjustment disputes

or alleged breaches of representations and warranties.




                                               25
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 26 of 35




       Because there is a plausible interpretation of the SPA that encompasses all

disputed Challenged Adjustments as purchase price adjustments, the FAA requires that I

grant Tyson’s motion to compel and submit these claims to KPMG for resolution.

B. Supporting Documentation

       Tyson also moves to compel to arbitration Count VI of the Complaints, Beef

Holdings’ claim that Tyson breached the SPA by failing to provide with its Closing

Statement “supporting documentation and papers reasonably necessary for [Beef

Holdings] to understand and evaluate the Closing Statement” as required by SPA § 2.4.1.

(Compl. ¶¶ 169–75); see (Defs. Br. at 20–21).

       Section 2.4.1 of the SPA is a purchase price adjustment provision. The Closing

Statement and supporting documentation Tyson is required to provide hereunder is meant

to assist the Beef Holdings in evaluating Tyson’s calculation of the various adjustment

categories and the resulting purchasing price. (SPA § 2.4.1). The KPMG arbitration

provision is narrow, but instructs that all “disputed items or amounts for the purpose of

calculating the Purchase Price” should be resolved by arbitration (Id. § 2.4.3). The review

of the documents underlying substantive adjustment calculations necessarily calls into

review the merits of the calculations themselves. Again, reading the provision through the

lens of the FAA, there is a plausible interpretation that it encompasses disputes as to the

adequacy of Closing Statement documentation relevant to Purchase Price calculation.

Accordingly, this claim is referred to KMPG for resolution as well.




                                             26
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 27 of 35




II. Dismissals

A. Legal Standards

        “To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint ‘must

contain sufficient factual matter, accepted as true, to “state a claim to relief that

is plausible on its face.” ’ ” Zoulas v. New York City Dep’t of Education, 400 F. Supp.3d

25, 47 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 566). In “[d]etermining whether a complaint states a plausible claim…[t]he

court must accept all facts alleged in the complaint as true and draw all reasonable

inferences in the plaintiff’s favor.” Gillespie v. St. Regis Residence Club, New York Inc.,

No. 16-cv-9390, 2019 WL 4747185, at *4 (S.D.N.Y. Sept. 30, 2019), citing Burch v.

Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008) (per curiam).

        “In determining the adequacy of a claim under Rule 12(b)(6), a court is generally

limited to ‘facts stated on the face of the complaint,’ ‘documents appended to the

complaint or incorporated in the complaint by reference,’ and ‘matters of which judicial

notice may be taken.’” Zoulas, 400 F. Supp. 3d at 48 (quoting Goel v. Bunge, Ltd., 820

F.3d 554, 559 (2d Cir. 2016)).

        In addition to requirements of Rule 12(b)(6), a complaint “alleging fraud must

satisfy the heightened pleading requirements of Rule 9(b) by stating the circumstances

constituting fraud ‘with particularity.’” Pilkington North America, Inc. v. Mitsui

Sumitomo Ins. Co. of America, 2020 WL 2521562, at *5 (S.D.N.Y. May 18, 2020).




                                              27
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 28 of 35




However, the “heightened particularity requirement does not apply to allegations

regarding fraudulent intent, also known as scienter, which may be alleged generally.” Id.

(quoting Minnie Rose LLC v. Yu, 169 F. Supp. 3d 504, 511 (S.D.N.Y. 2016)).

B. Fraud

         To state a claim for fraud under New York law, “a plaintiff must demonstrate: (1)

a misrepresentation or omission of material fact; (2) which the defendant knew to be

false; (3) which the defendant made with the intention of inducing reliance; (4) upon

which the plaintiff reasonably relied; and (5) which caused injury to the plaintiff.’” Wynn

v. AC Rochester, 273 F.3d 153, 156 (2d Cir. 2001) (citing Lama Holding Co. v. Smith

Barney Inc., 668 N.E.2d 1370, 1373 (1996)); see Globaltex Group, Ltd. v. Trends

Sportswear, Ltd., 2009 WL 1270002, at *6 (S.D.N.Y. May 6, 2009) (stating promissory

elements).

         Beef Holdings alleges that Tyson made a fraudulent misrepresentation in its July

20, 2018 Revised Proposal when it promised to “‘negotiate in good faith’” an agreement

to acquire Keystone for $2.7 billion, less a specified amount of agreed allowances, ‘with

no further deductions.’” (Compl. at ¶ 185) (emphasis in original). In relevant part, Tyson

wrote:

         Tyson is prepared to acquire the Business…at a valuation of USD 2.7 billion
         minus USD 200 million for certain agreed allowances, with no further
         deductions…This Revised Proposal is not intended to, nor does it, constitute a
         binding obligation on the part of Marfrig or Tyson to enter into the Proposed
         Transaction and solely reflects the parties’ intention to negotiate in good faith a
         transaction on the terms set forth herein and with such other terms as the parties
         may agree. Any such commitment will only be binding when definitive written
         agreements therefor are executed and delivered
         by the parties.

(ECF No. 38-2 at 2–3).




                                              28
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 29 of 35




       Keystone alleges these misstatements were “fraudulent because, at the time it

signed the July 20, 2018 Revised Proposal, Tyson had a present and undisclosed intent to

negotiate in good faith” and “not to acquire Keystone for $2.7 billion with no further

reductions in price. (Compl. ¶¶ 187). Tyson “intended to deceive Beef Holdings and,

through that deception, induce Beef Holdings to stop negotiating with the Other Bidder.”

(Id. ¶¶ 188).

       Tyson’s intent or lack thereof allegedly was demonstrated “when Tyson

demanded a $330 million discount on the agreed-upon price” despite there having been

“[n]o change in circumstances, disagreement over deal terms, or change in the general

economy…plausibly explaining Tyson’s abrupt reversal.” (Id. ¶¶191). Additionally,

although the parties allegedly circulated numerous drafts of the SPA following the July

20 letter, “Tyson never once identified the Purchase Price as an issue that remained in

question.” (Id. ¶ 192).

       Beef Holdings alleges it relied on this material misrepresentation when it “agreed

to exclusively negotiate with Tyson and walked away from negotiations with the Other

Bidder, who had expressed an interest in acquiring Keystone’s U.S. operation for up to

$1.75 billion.” (Id. ¶¶ 190).

       Beef Holdings’ position is that the Revised Proposal was a Type II agreement,

one of two types of preliminary agreements the Second Circuit has held creates a binding

obligation. EQT Infrastructure Ltd. v. Smith, 861 F.Supp.2d 220, 226 (S.D.N.Y. 2012).

“Type II agreements are ‘binding only to certain major terms, but leaving open other

terms for negotiation.’” Id. at 227 (quoting Brown v. Cara, 420 F.3d 148, 153 (2d Cir.

2005). Beef Holdings argues that the Revised Proposal was a Type II agreement




                                            29
     Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 30 of 35




obligating the parties to negotiate in good faith, although the agreement did not bind the

parties to a particular purchase price or to even go forward with the ultimate transaction.

By ultimately conditioning the closing of the transaction on a massive reduction in

purchase price, Tyson allegedly violated its contractual obligation to negotiate in good

faith.

         Typically, in a scenario like this, a party in Beef Holdings’ position would have

sued Tyson for breach of this Type II contract. However, Beef Holdings instead chose to

agree to Tyson’s allegedly bad-faith terms and sign a new agreement, the SPA, which

contains an integration clause, expressly disclaiming reliance on any prior documents or

agreements, including the Revised Proposal. (SPA § 11.3). Thus, Beef Holdings is barred

from claiming that breach of contract regarding the Revised Proposal. Beef Holdings also

cannot assert fraud with respect to the ultimate agreement, as it signed the SPA with

knowledge of Tyson’s alleged bad faith.

         Accordingly, Beef Holdings now tries to bootstrap a contract claim regarding an

effectively defunct, non-binding agreement into a fraud claim that concerns only the

original, contractually inoperative Revised Proposal. The court is aware of no case and

Beef Holdings cites no case in which a fraud claim alleged in these circumstances

survived.

         Even if the SPA had not, however, ultimately been executed, Beef Holdings’

fraud claims would fail because they are effectively allegations that Tyson entered into

the Revised Proposal, an allegedly Type II Contract, “intending to breach that contract,”

which, “is insufficient to support a claim for fraud under New York law.” Marriott Int’l,

Inc. v. Downtown Athletic Club of N.Y, No.02 Civ. 3906, 2003 WL




                                             30
      Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 31 of 35




21314056, at *6 (S.D.N.Y. June 9, 2003). There are three exceptions to this “general

rule…that a fraud claim can not be based solely on allegations that a party did not intend

to perform a contract.” Lam v. American Express Co., 265 F.Supp.2d 225, 230 (S.D.N.Y.

2003).

         To maintain a claim of fraud in such a situation, a plaintiff must either: (i)
         demonstrate a legal duty separate from the duty to perform under the contract; or
         (ii) demonstrate a fraudulent misrepresentation collateral or extraneous to
         the contract; or (iii) seek special damages that are caused by the misrepresentation
         and unrecoverable as contract damages.
Id.

         Beef Holdings does not argue that Tyson made promises or representations that

created new obligations distinct from those it shouldered under the Revised Proposal, or

that Tyson made fraudulent misrepresentations collateral or extraneous to the contract.

See PetEdge, Inc. v. Garg, 234 F. Supp. 3d 477, 92 (S.D.N.Y. 2017) (“It is well-

established that misrepresentations of a future intent to perform under a contract are

neither collateral nor extraneous to the contract”). However, Beef Holdings does argue

that it pleaded special damages caused by Tyson’s misrepresentation, thereby protecting its

fraud claims from dismissal. (Pl. Br. at 31). Specifically, Beef Holdings points to the

Complaint’s allegation that, as a result of Tyson’s fraud, it “was induced to abandon

negotiations with the Other Bidder to purchase Keystone’s U.S. operations for up to

$ 1.75. billion.” (Compl. at ¶ 193); See (Id. at 33) (citing Compl. ¶¶ 193–202).

         Special damages arise specifically from the alleged fraudulent misrepresentations

and are not recoverable as contract damages. See Bridgestone/Firestone, Inc. v. Recovery

Credit Services, Inc., 98 F.3d 13, 20 (2d Cir. 1996); Khodeir v. Sayyed, 323 F.RD. 193,

203 (S.D.N.Y. 2017). In fraud actions, “in addition to out-of-pocket damages, plaintiffs

may recover consequential damages for fraud claims which include ‘the costs incurred in



                                              31
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 32 of 35




preparing for, performing, or passing up other business opportunities.’” E-Global

Alliances, LLC v. Anderson, 2011 WL 8879268, at *6 (S.D.N.Y. May 11, 2011) (quoting

A.I.A. Holdings, S.A. v. Lehman Brothers, Inc., 97 Civ. 4978, *11–12 (S.D.N.Y. June 17,

2002).

         However, the special damages alleged must be supported. “[S]peculative and

unsupported” lost opportunities will not suffice. Lankau v. Luxoft Holding, Inc., 266 F.

Supp. 3d 666, 676 (S.D.N.Y. 2017). Here, Beef Holdings alleges it lost the opportunity to

negotiate further with the Other Bidder. (Compl. ¶ 200). Beef Holdings does not allege

that the Other Bidder’s offer to purchase Keystone’s U.S. Holdings was concrete, let

alone that the $1.75 billion purchase price was a settled, or even fully negotiated figure.

In fact, earlier in the Complaint, Beef Holdings alleges that the Other Bidder “expressed a

desire to buy Keystone’s U.S. operations…at a price between $1.6 billion and $1.75

billion.” (Id. ¶ 27) (emphasis added). The Other Bidder merely “appeared willing to pay

up to $1.75 billion.” (Id.) (emphasis added).

         At most, Beef Holdings characterizes the Other Bidder as having “expressed an

interest in” this purchase. (Id. ¶¶ 190, 200). The missed opportunity to negotiate further

with a bidder whose offer amount was estimated and “anticipated” is not a concrete

enough injury to plead special damages.

         Beef Holdings’ fraud claims are DISMISSED.

C. Implied Covenant of Good Faith and Fair Dealing

         Beef Holdings alleges Tyson breached its duty to act in good faith in preparing

the Closing Statement “by exploiting the Purchase Price adjustment process in an attempt

to radically reduce the Purchase Price by including purported adjustments that it knew




                                             32
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 33 of 35




were not contemplated by the Closing Statement and that were based on facts and

information that Tyson was fully aware of prior to closing, when it agreed to the Base

Price and the Purchase Price adjustment process.” (Compl. ¶¶ 179, 181). “It is axiomatic

that implicit in all contracts is a covenant of good faith and fair dealing in the course of

contract performance.” ARI and Co., Inc. v. Regent Intern. Corp., 273 F. Supp. 2d 518,

521 (S.D.N.Y. 2003) (citing Dalton v. Educational Testing Serv., 663 N.E.2d 289, 291–

92 (1995)). The covenant’s purpose “is to further an agreement by protecting a promise

against ‘breach of the reasonable expectations and inferences derived from the

agreement.’” Id. at 522 (quoting TVT Records and TVT Music, Inc. v. The Island Def Jam

Music Group, 244 F.Supp.2d 263, 278 (S.D.N.Y.2003)).

       However, “under New York law, breach of the implied duty of good faith is

considered a breach of the underlying contract,” not an independent cause of action.

Deutsche Bank Securities, Inc. v. Rhodes, 578 F.Supp.2d 652, 664 (S.D.N.Y. Sept. 29,

2008 (S.D.N.Y. 2008). “New York law ... does not recognize a separate cause of action

for breach of the implied covenant of good faith and fair dealing when a breach of

contract claim, based on the same facts, is also pled.” Cordell v. McGraw-Hill Co., Inc.,

2012 WL 5264844, at *4 (S.D.N.Y. Oct. 23, 2012) (quoting Harris v. Provident Life &

Accident Ins. Co., 310 F.3d 73, 81 (2d Cir.2002)). Accordingly, to maintain a claim for

breach of the implied covenant, the claim must be premised on allegations distinct from

those “underlying the accompanying breach of contract claim.” Id.

       Beef Holdings’ implied covenant allegations are substantially identical to its

breach of contract claims. The crux of the claim is that the purchase price adjustments

Beef Holdings disputes the legitimacy of in its breach of contract claims, were carried out




                                              33
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 34 of 35




in bad faith. The improper purchase price adjustments underpin all these claims, which,

as discussed above, belong before KPMG.

       Beef Holdings’ breach of implied covenant claim is DISMISSED.

D. Declaratory Judgment

       Beef Holdings’ declaratory judgment claim asks the Court for a declaration as to

the authority of Beef Holdings’ positions in the above-cited causes of action. (Compl. at

¶¶ 204–19). As the Court has found to the contrary on these matters, Beef Holdings’

declaratory judgment claim is appropriately DISMISSED at this stage.

                                      CONCLUSION

       Tyson’s motion to compel with respect to Counts I-IV and VI of the Complaint

is GRANTED, and these claims are referred to KPMG for arbitration. “The FAA

authorizes a district court to stay litigation pending arbitration. See 9 U.S.C. § 3. A stay is

appropriate where the arbitration will resolve the adjustments at issue between the

parties.” Severstal, 865 F.Supp.2d at 444. Beef Holdings opposes arbitration, but not

specifically the imposition of a stay in the event the motion to compel is granted. I find a

stay to be appropriate here. Accordingly, this matter is stayed while the arbitration is

pending.

       Tyson’s motion to dismiss is GRANTED with respect to Counts VII–X. The

only remaining claim is Count V, alleging breach of contract related to the Target

Working Capital adjustment category.

       The parties should file a joint status report by April 21, 2021.




                                              34
    Case 1:19-cv-03888-ALC Document 66 Filed 09/30/20 Page 35 of 35




SO ORDERED.

Dated: September 30, 2020
        ____________         __________________________________________
    New York, New York                   ANDREW L. CARTER, JR.
                                          United States District Judge




                                  35
